 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-18-08268-01-PCT-JJT
10                       Plaintiff,
                                                     DETENTION ORDER
11   v.
12   Angelo Nathaniel Quentin Coombs,
13                       Defendant.
14
15         On November 7, 2018, Defendant appeared before this Court on a petition to
16   revoke conditions of release and submitted the issue to the Court.
17         The Court finds, by clear and convincing evidence, that Defendant has violated the
18   conditions of release and that there is no condition or combination of conditions available
19   to the Court that will reasonably assure the appearance of Defendant as required. 18
20   U.S.C. § 3148(b).
21         IT IS THEREFORE ORDERED that Defendant be detained pending further
22   proceedings.
23         Dated this 7th day of November, 2018.
24
25
26
                                                               Honorable John Z. Boyle
27                                                             United States Magistrate Judge
28
